       Case 4:20-cv-05830-YGR Document 12 Filed 10/09/20 Page 1 of 2



 1   BETSY C. MANIFOLD (SBN 182450)
     RACHELE R. BYRD (SBN 190634)
                                                                          ISTRIC
 2   MARISA C. LIVESAY (SBN 223247)
                                                                     TES D      TC
     BRITTANY N. DEJONG (SBN 258766)                                A
 3   WOLF HALDENSTEIN ADLER                                        T




                                                                                                O
                                                              S
       FREEMAN & HERZ LLP




                                                                                                 U
                                                             ED




                                                                                                  RT
 4   750 B Street, Suite 1820
                                                                                    DERED




                                                         UNIT
     San Diego, CA 92101                                                   O OR
 5   Telephone: (619) 239-4599                                     IT IS S




                                                                                                          R NIA
     Facsimile: (619) 234-4599
 6   manifold@whafh.com
                                                                                                    ers
     byrd@whafh.com                                                                 nz   alez Rog




                                                         NO
                                                                            onne Go
 7   livesay@whafh.com                                             Judge Yv




                                                                                                          FO
     dejong@whafh.com




                                                          RT




                                                                                                      LI
 8
                                                                  ER         10/9/2020




                                                             H




                                                                                                    A
     Attorneys for Plaintiff
                                                                       N                             C
 9                                                                                       F
                                                                           D IS T IC T O
     [Additional counsel appear on signature page]                               R
10
                                   UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12

13   SHIVA STEIN,                                    )   Case No. 4:20-cv-5830-YGR
                                                     )
14                  Plaintiff,                       )   NOTICE OF VOLUNTARY DISMISSAL
                                                     )
15                                                   )
            v.                                       )
16                                                   )
     MAXIM INTEGRATED PRODUCTS, INC.,                )
17   TRACY ACCARDI, JAMES R. BERGMAN,                )
     JOSEPH R. BRONSON, TUNC DOLUCA,                 )
18   ROBERT E. GRADY, MERCEDES                       )   JUDGE:            Hon. Yvonne Gonzalez Rogers
     JOHNSON, WILLIAM P. SULLIVAN,                   )   CTRM:             1 - 4th Floor
19   WILLIAM D. WATKINS, and MARYANN                 )
     WRIGHT,                                         )
20                                                   )
                               Defendants.           )
21                                                   )
                                                     )
22                                                   )

23

24

25

26

27

28

                                                                                 NOTICE OF VOLUNTARY
                                                                           DISMISSAL Case No. 4:20-cv-5830-
                                                                                                      YGR
        Case 4:20-cv-05830-YGR Document 12 Filed 10/09/20 Page 2 of 2




 1             PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure, rule
 2   41(a)(1)(A)(i), plaintiff Shiva Stein (“Plaintiff”) hereby voluntarily dismisses the above-captioned
 3   action (the “Action”) with prejudice. Defendants have filed neither an answer nor a motion for
 4   summary judgment. Plaintiff’s dismissal of the Action is therefore effective upon the filing of this
 5   notice.
 6
 7   DATED: September 30, 2020                         WOLF HALDENSTEIN ADLER
                                                        FREEMAN & HERZ LLP
 8
 9                                                     By:   /s/ Rachele R. Byrd
                                                              RACHELE R. BYRD
10
                                                       BETSY C. MANIFOLD
11                                                     RACHELE R. BYRD
                                                       MARISA C. LIVESAY
12                                                     BRITTANY N. DEJONG
                                                       750 B Street, Suite 1820
13                                                     San Diego, CA 92101
                                                       Telephone: (619) 239-4599
14                                                     Facsimile: (619) 234-4599
                                                       manifold@whafh.com
15                                                     byrd@whafh.com
                                                       livesay@whafh.com
16                                                     dejong@whafh.com
17
                                                       Of Counsel:
18
                                                       WOLF HALDENSTEIN ADLER
19                                                      FREEMAN & HERZ LLP
                                                       Gloria Kui Melwani
20                                                     270 Madison Avenue
                                                       New York, NY 10016
21                                                     Telephone: (212) 545-4600
22                                                     Facsimile: (212) 686-0114
                                                       melwani@whafh.com
23
                                                       Counsel for Plaintiff
24
25
26
27
28


                                                    -1-
                                                                  NOTICE OF VOLUNTARY DISMISSAL
                                                                            Case No. 5:20-cv-5830-YGR
